Citation Nr: 0811963	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  04-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for eye problems, to 
include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993, including service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
asthma, claimed as undiagnosed illness manifested by 
breathing problems; for undiagnosed illness manifested by eye 
problems; for irritable bowel syndrome; and for hearing loss, 
claimed as undiagnosed illness manifested by hearing loss.  
The veteran was subsequently awarded service connection for 
irritable bowel syndrome in April 2004.

The veteran testified before the undersigned at the RO 
(Travel Board hearing) in February 2006.  A transcript of 
that hearing is of record.  At the hearing the veteran 
withdrew his claim for service connection for hearing loss.  
Therefore, this issue is no longer before the Board.  38 
C.F.R. § 20.204 (2007). 

In a July 2006 decision, the Board remanded the issues of 
entitlement to service connection for asthma, claimed as 
undiagnosed illness manifested by breathing problems and 
entitlement to service connection for undiagnosed illness 
manifested by eye problems for additional development.  The 
veteran was subsequently awarded service connection for 
asthma in August 2007.


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operation during the Persian Gulf War.

2.  The veteran's complaints of eye problems, except for 
blurred vision and refractive error, have been attributed to 
a known clinical diagnosis, lattice degeneration of the 
retina, which did not have its onset during military service.

3.  Lattice degeneration of the retina was not noted upon 
entry into service, was not treated in service, and did not 
undergo a permanent increase in severity during service. 

4.  Since returning from the Persian Gulf, the veteran has 
blurred vision in the morning for 20 minutes, which cannot be 
attributed to a known clinical diagnosis.

5.  The veteran's blurred vision has not manifested to a 
degree of a 10 percent or more.


CONCLUSION OF LAW

Eye problems were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp 2007);  38 C.F.R. 
§§ 3.303, 3.306(a), 3.317 (2007). 

The veteran's refractive error, described as astigmatism and 
hyperopis, is not a disability for VA purposes.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

In a letter issued in July 2003 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the July 2003 VCAA letter 
contained a notation that the veteran should let VA know if 
there was any other evidence or information that would 
support his claim.  This statement served to advise the 
veteran to submit any evidence in his possession pertinent to 
the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the July 2003 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until an August 2006 
letter.  VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the August 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in August 2007.

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent a VA examination in July 2003.  Per the 
remand instructions, the veteran underwent another VA 
examination in February 2007 while records from VA facilities 
of Northern California Health Care System Medical Center, San 
Francisco Medical Center, Stockton Clinic, Martinez 
Outpatient Clinic, and Oakland Outpatient Clinic were 
obtained.

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim has been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Undiagnosed Illness-Criteria

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under that section, service connection may be 
warranted for a Persian Gulf veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active military, naval or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Factual Background

An April 1991 notation in the service treatment records 
reports that while on Operation Desert Storm, the veteran was 
exposed to a large amount of smoke in the Burgan Oil Fields 
from February 1991 to March 1991.

The veteran's service treatment records are negative for 
complaints or treatments related to eye problems.

In July 2003 the veteran underwent a VA examination for his 
eyes.  He reported a history of eye irritation and 
sensitivity to light as well as experiencing headaches when 
looking at a distance.  He stated that he felt like he had 
sand in his eyes.  On examination, vision was 20/20 
bilaterally both near and far.  Visual fields were normal in 
both eyes.  The diagnosis was dry eyes and 4 atrophic retinal 
holes and lattice.

In January 2004 the veteran presented to the Oakland, 
California VA Medical Center (VAMC) with a history of dry 
eyes and atrophic retinal holes.  The diagnosis was dry eyes 
with retinal holes.  The treating physician stated that this 
may leave him at risk for a retinal detachment and that the 
veteran had no such problems before entering the military.

At his February 2006 hearing, the veteran testified that in 
service he was frequently exposed to sand storms.  He stated 
that he was treated with saline solution in service.  He 
reported that since his time in Kuwait, his eyes have been 
sensitive to sunlight, had itching and burning and would 
interfere with his ability to see certain things.

On VA outpatient treatment in February 2006, the veteran was 
noted to have full 20/20 uncorrected vision in the right eye, 
and 20/30 uncorrected vision in the left.  With correction, 
vision was 20/20 in each eye.  Latice degeneration was noted 
in the right eye, and a paving stone defect in the left.  
Visual fields were full to confirmation on the right.  There 
was a nasal field defect on the left.  The assessments were 
low hyperopia and astigmatism, mild allergic conjunctivitis 
in both eyes, and lattice degeneration with atrophic holes in 
the right eye.

In an undated letter, a certified rehabilitation counselor 
stated that the veteran had undiagnosed illnesses manifested 
by unspecified eye problems, hearing loss, asthma, skin 
condition, headaches and sleep disturbance.

In February 2007 the veteran underwent a VA examination for 
his eyes.  The examiner noted that the veteran's symptoms 
were blurry vision when he awoke in the morning for about 20 
minutes with no headache.  He also had photophobia.  There 
was no history of an eye injury or surgery.  

On examination, the best corrected vision was 20/25 in the 
right eye, and 20/20 in the left.  With glasses he could read 
the Jeager chart at J-1.  Extraocular muscle rotation was 
full.  The cornea and lens was clear.  The diagnosis was 
lattice degeneration of the retina, right eye, inferior, five 
holes seen and no detachment.  The examiner saw no evidence 
of the previously noted paving stones.

The examiner stated that lattice degeneration with or without 
holes was a congenital condition.  He noted that it migth 
have been discovered while he was in the service or shortly 
thereafter but that it had no relation to combat, dust 
storms, heat etc.  The examiner stated that while it was a 
congenital condition, it did not explain the veteran's 
symptoms of blurriness which might have been an atypical 
migraine or just dry eye upon wakening in the morning.  The 
lattice defect had no symptoms.  The examiner concluded that 
lattice with or without holes was a congenital condition and 
not related to military service or any actions by the veteran 
or to him.  

Analysis

The veteran's service qualifies him for the presumptions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

The February 2007 VA examiner concluded that the veteran had 
lattice degeneration of the retina.  Because this is a 
clinically diagnosed disorder, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 cannot be used to establish 
service connection and this aspect of the claim must be 
decided on a direct basis.  See 38 C.F.R. § 3.317(a)(1)(ii).

Turning to the elements necessary to establish direct service 
connection for lattice degeneration of the retina, the 
element of a current disability is indisputably established.  
The veteran contends that this condition is due to exposures 
while serving during the Gulf War.  He did serve in the 
Persian Gulf during the Gulf War and the veteran's exposure 
to smoke is also documented.  Hence, the element of an 
inservice injury is demonstrated. 

In the January 2004 treatment note, a VAMC physician stated 
that veteran had no such eye problems before entering the 
military, but expressed no opinion linking the lattice defect 
to service.  The only competent opinion of record addressing 
the etiology of the current eye problems is that of the 
February 2007 VA examiner, who concluded-after a review of 
the claims files-that they did not originate during service.  
The examiner stated that lattice with or without holes was a 
congenital condition and not related to military service or 
any actions by the patient or to the patient.

The Board notes that the provisions of 38 C.F.R. § 3.303(c) 
(2007) exclude congenital defects from consideration for 
service connection: "congenital or developmental defects, . 
. . are not diseases or injuries within the meaning of 
applicable legislation."  The VA General Counsel, in a 
precedent opinion binding on the VA under 38 C.F.R. §§ 
2.6(e)(9), 14.507, and 19.5, reasoned that the term 
"disease" in 38 U.S.C.A. §§ 1110 and 1131 and the term 
"defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, 
and concluded that service connection may be granted for 
diseases, but not defects, of a congenital, developmental, or 
familial origin.  VA Gen. Couns. Prec. 82-90 (July 18, 1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition.  That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993). 

The only competent opinion, that of the February 2007 VA 
examiner, is to the effect that the current lattice 
degeneration of the retina is a congenital disease.  The 
General Counsel's opinion and the Court's decision in Monroe 
provide that in such a case, the Board is justified in 
concluding that the disease pre-existed service and deciding 
the claim on the basis of whether there was in- service 
aggravation.

There is no evidence that lattice degeneration manifested in 
service.  Hence it is not necessary to determine the time of 
onset, nor would it be possible to find aggravation.  See 
38 U.S.C.A. § 1153 (West 2002) (providing that aggravation 
will be found where the disability underwent an increase 
during service); 38 C.F.R. § 3.306(b) (2007) (aggravation 
will not be conceded where the disability underwent no 
increase during service).

While the VA examiner speculated that it was possible for 
lattice degeneration to have been present, there is no actual 
evidence that it was identified prior to 2003.  Additionally, 
the VA examiner considered this history in finding that 
events during service did not make the disability worse and 
was essentially unable to link the lattice defect to any 
disease or injury in service. 

Therefore, the Board finds that if the veteran's lattice 
degeneration of the retina existed prior to service, it was 
not aggravated during active service.  38 C.F.R. § 3.306(a). 

The February 2006 VA outpatient treatment record identified 
refractive error, described as hyperopia or astigmatism.  
Refractive errors are not diseases or injuries for which 
service connection may be established.  38 C.F.R. § 3.303(c).  

That treatment record also contains an assessment of allergic 
conjunctivitis, but this condition has not been found on any 
other occasion, including on the recent VA examination.  The 
weight of the evidence is therefore, against a finding that 
the veteran has chronic allergic conjunctivitis.  Even 
assuming arguendo that he has current allergic 
conjunctivitis, there is no competent evidence linking this 
condition to service.

The February 2007 VA examiner noted that the diagnosed 
lattice degeneration of the retina did not explain the 
veteran's symptoms of blurriness as lattice degeneration had 
no symptoms.  He ultimately did not attribute the blurred 
vision to a specific diagnosis.  Therefore, a remaining 
question is whether this blurred vision has manifested to a 
degree of 10 percent or more, so as to warrant service 
connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

The veteran's visual acuity in February 2007 was noted to be 
20/25+ in the right eye and 20/20 in the left eye with 
correction.  A compensable evaluation would require 
uncorrected visual acuity of 20/40 in one eye and 20/50 in 
the other.  38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6079 
(2007).

The veteran was noted to have a nasal field defect during the 
February 2006 treatment.  The extent of the defect was not 
specified, but a 10 percent rating is provided for loss of 
the nasal half of the visual field.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080.  The examiner, however, attributed the 
veteran's symptoms to diagnosed conditions.  As noted, there 
is no competent evidence, including any evidene of a 
continuity of symptomatology, attributing these conditions to 
service.

As the evidence does not show an undiagnosed illness ratable 
at 10 percent, or link a diagnosed disease or disability to 
service, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b). 


ORDER

Entitlement to service connection for eye problems, to 
include as due to an undiagnosed illness is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


